Exhibit 10.1

EXECUTION VERSION

 

 

EXCHANGE AGREEMENT

by and between

MONARCH COMMUNITY BANCORP, INC.

and

THE UNITED STATES DEPARTMENT OF THE TREASURY

Dated as of October 30, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    THE CLOSING; CONDITIONS TO THE CLOSING  

Section 1.1

 

The Closing

     2  

Section 1.2

 

Interpretation

     5   ARTICLE II    EXCHANGE  

Section 2.1

 

Preferred Exchange

     5  

Section 2.2

 

Exchange Documentation

     6  

Section 2.3

 

Status of Preferred Shares after Closing

     6   ARTICLE III    REPRESENTATIONS AND WARRANTIES OF THE COMPANY  

Section 3.1

 

Existence and Power

     6  

Section 3.2

 

Authorization and Enforceability

     7  

Section 3.3

 

Exchange Shares

     7  

Section 3.4

 

Non-Contravention

     7  

Section 3.5

 

Anti-Takeover Provisions and Rights Plan

     9  

Section 3.6

 

No Company Material Adverse Effect

     9  

Section 3.7

 

Offering of Securities

     9  

Section 3.8

 

Brokers and Finders

     9   ARTICLE IV    COVENANTS  

Section 4.1

 

Commercially Reasonable Efforts

     9  

Section 4.2

 

Expenses

     9  

Section 4.3

 

Intentionally Omitted

     10  

Section 4.4

 

Access, Information and Confidentiality

     10  

Section 4.5

 

Executive Compensation

     11  

Section 4.6

 

Certain Notifications Until Closing

     12  

Section 4.7

 

Monthly Lending Reports

     12  

Section 4.8

 

Status Reports

     12  

Section 4.9

 

Amendment of Subscription Agreements

     12  

Section 4.10

 

Remaining Certification and Disclosure Requirements

     13  

Section 4.11        

 

Transferability Restrictions Related to Long-Term Restricted Stock

     13  

 

-i-



--------------------------------------------------------------------------------

ARTICLE V   ADDITIONAL AGREEMENTS  

Section 5.1

 

Unregistered Exchange Shares

     13  

Section 5.2

 

Legend

     14  

Section 5.3

 

Certain Transactions

     14  

Section 5.4

 

Transfer of Exchange Shares

     14  

Section 5.5

 

Registration Rights

     15  

Section 5.6

 

Voting Matters

     15  

Section 5.7

 

Restriction on Dividends and Repurchases

     15  

Section 5.8

 

Intentionally Omitted

     17  

Section 5.9

 

Bank Holding Company Status

     17  

Section 5.10

 

Compliance with Employ American Workers Act

     17  

Section 5.11

 

Observer to the Board of Directors

     17   ARTICLE VI    MISCELLANEOUS  

Section 6.1

 

Termination

     18  

Section 6.2

 

Survival of Representations and Warranties

     18  

Section 6.3

 

Amendment

     18  

Section 6.4

 

Waiver of Conditions

     19  

Section 6.5

 

Governing Law; Submission to Jurisdiction, etc.

     19  

Section 6.6

 

Notices

     19  

Section 6.7

 

Definitions

     20  

Section 6.8

 

Assignment

     22  

Section 6.9

 

Severability

     23  

Section 6.10

 

No Third-Party Beneficiaries

     23  

Section 6.11

 

Entire Agreement, etc.

     23  

Section 6.12

 

Counterparts and Facsimile

     23  

Section 6.13        

 

Specific Performance

     23  

LIST OF ANNEXES

ANNEX A: FORM OF OPINION

ANNEX B: FORM OF WAIVER

ANNEX C: FORM OF COMMON STOCK SPA

LIST OF SCHEDULES

SCHEDULE A: CAPITALIZATION

 

-ii-



--------------------------------------------------------------------------------

Term

  

Section

Affiliate    6.7(b) Agreement    Preamble Bank    3.1(a) Benefit Plans   
1.1(d)(viii) Business Combination    6.7(c) Capitalization Date    3.1(b)
Closing    1.1(a) Closing Date    1.1(a) Code    3.4(c) Common Stock    Recitals
Common Stock SPA    Recitals Company    Preamble Company Material Adverse Effect
   6.7(d) Company Subsidiaries    4.4(a) Compensation Regulations   
1.1(d)(viii) Designated Matters    6.7(e) EAWA    6.7(f) EESA    1.1(d)(viii)
Exchange    Recitals Exchange Act    5.3(b) Exchange Shares    6.7(g)
Governmental Entities    1.1(c) Information    4.4(c) Investor    Preamble
Junior Stock    6.7(h) Observer    5.11 Parity Stock    6.7(i) Permitted
Repurchases    5.7(a)(ii) Preferred Shares    Recitals Preferred Stock    6.7(j)
Primary Investor Consideration    6.7(k) Primary Investor Transactions   
Recitals Regulatory Event    6.7(l) Relevant Period    1.1(d)(viii) Secondary
Investor Consideration    Recitals Secondary Investor Transactions    Recitals
Secondary Investors    Recitals Section 4.5 Employee    4.5(b) Securities
Purchase Agreement    Recitals Senior Executive Officers    1.1(d)(viii)
Subscription Agreements    Recitals subsidiary    6.7(a) Transaction Documents
   6.7(n) Transfer    5.4

 

-iii-



--------------------------------------------------------------------------------

EXCHANGE AGREEMENT, dated as of October 30, 2013 (this “Agreement”) by and
between Monarch Community Bancorp, Inc., a Maryland corporation (the “Company”),
and the United States Department of the Treasury (the “Investor”). All
capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to them in the Securities Purchase Agreement.

BACKGROUND

WHEREAS, the Investor is, as of the date hereof, the beneficial owner of
(i) 6,785 shares of the Company’s preferred stock designated as “Fixed Rate
Cumulative Perpetual Preferred Stock, Series A”, having a liquidation amount of
$1,000 per share (the “Preferred Shares”) and (ii) a ten-year warrant (the
“Warrant”) to purchase up to 52,192.40 shares of the Company’s common stock,
$0.05 par value (the “Common Stock”);

WHEREAS, the Company issued the Preferred Shares and the Warrant pursuant to
that certain Securities Purchase Agreement – Standard Terms incorporated into a
Letter Agreement, dated as of February 6, 2009 (the “Securities Purchase
Agreement”);

WHEREAS, prior to the Closing, the Company intends to enter into subscription
agreements (the “Subscription Agreements”) with third parties, pursuant to which
the third parties will purchase shares of Common Stock, at a purchase price per
share equal to $2.00, from the Company in an amount of no less than the Primary
Investor Consideration (collectively, the “Primary Investor Transactions”);

WHEREAS, the Company and the Investor desire, in connection with and subject to
the completion of the Primary Investor Transactions, to exchange (the
“Exchange”) the Warrant and all of the Preferred Shares beneficially owned and
held by the Investor, including all accrued or accumulated and unpaid dividends
on the Preferred Shares, for the Exchange Shares;

WHEREAS, prior to the Closing, the Investor intends to enter into separate
securities purchase agreements, in substantially the form attached hereto as
Annex C (each, a “Common Stock SPA”), pursuant to which the Investor will sell
all of the Exchange Shares to third party purchasers (collectively, the
“Secondary Investors”) at the Closing for an aggregate purchase price equal to
the dollar amount obtained by multiplying the Exchange Shares by $2.00 (the
“Secondary Investor Consideration”) (collectively, the “Secondary Investor
Transactions”); and

WHEREAS, in connection with the Secondary Investor Transactions, the Company
shall enter into agreements pursuant to which the Company will provide to each
Secondary Investor customary representations, warranties and indemnification
with respect to the Company, the Exchange Shares and the applicable Secondary
Investor Transaction.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

THE CLOSING; CONDITIONS TO THE CLOSING

Section 1.1 The Closing.

(a) The closing of the Exchange (the “Closing”) will take place at the offices
of Cadwalader, Wickersham & Taft LLP, One World Financial Center, New York,
New York, 10218, or remotely via the electronic or other exchange of documents
and signature pages, as the parties may agree. The Closing shall take place
contemporaneous with or immediately following the closing of the Primary
Investor Transactions, assuming all of the other conditions set forth in
Section 1.1(c) and (d) shall have been satisfied or waived, or at such other
place, time and date as shall be agreed between the Company and the Investor.
The time and date on which the Closing occurs is referred to in this Agreement
as the “Closing Date”.

(b) Subject to the fulfillment or waiver of the conditions to the Closing in
this Section 1.1, at the Closing (i) the Company will deliver the Exchange
Shares to the Investor, as evidenced by one or more certificates dated the
Closing Date and registered in the name of the Investor or its designee(s) (or
if shares of Common Stock are uncertificated, cause the transfer agent for the
Common Stock to register the Exchange Shares in the name of the Investor and
deliver reasonably satisfactory evidence of such registration to the Investor)
and (ii) the Investor will deliver the Warrant and the certificate representing
the Preferred Shares to the Company.

(c) The respective obligations of each of the Investor and the Company to
consummate the Exchange are subject to the fulfillment (or waiver by the Company
and the Investor, as applicable) prior to the Closing of the conditions that
(i) any approvals or authorizations of all United States and other governmental,
regulatory or judicial authorities (collectively, “Governmental Entities”)
required for the consummation of the Exchange shall have been obtained or made
in form and substance reasonably satisfactory to each party and shall be in full
force and effect and all waiting periods required by United States and other
applicable law, if any, shall have expired and (ii) no provision of any
applicable United States or other law and no judgment, injunction, order or
decree of any Governmental Entity shall prohibit consummation of the Exchange as
contemplated by this Agreement.

(d) The obligation of the Investor to consummate the Exchange is also subject to
the fulfillment (or waiver by the Investor) at or prior to the Closing of each
of the following conditions:

(i) (A) the representations and warranties of the Company set forth
in Article III of this Agreement shall be true and correct in all respects as
though made on and as of the Closing Date (other than representations and
warranties that by their terms speak as of another date, which representations
and warranties shall be true and correct in all respects as of such other date)
and (B) the Company shall have performed in all material respects all
obligations required to be performed by it under this Agreement at or prior to
the Closing;

 

-2-



--------------------------------------------------------------------------------

(ii) the Primary Investor Transactions shall have been completed and shall have
resulted in a minimum aggregate amount of not less than the Primary Investor
Consideration in gross cash proceeds to the Company;

(iii) each of the Common Stock SPAs shall be in full force and effect;

(iv) the conditions to closing contained in each of the Common Stock SPAs (other
than the condition relating to the Closing hereunder) shall have been satisfied
(or waived by the Investor) and the Secondary Investor Consideration shall have
been deposited by the Secondary Investors in the amounts set forth in their
respective Common Stock SPA (such deposits to be irrevocable except in the case
of termination of this Agreement as provided in Section 6.1) with an escrow
agent acceptable to the Investor pursuant to an escrow agreement acceptable to
the Investor, and all conditions to the release of such amounts from escrow
shall have been satisfied or waived;

(v) the Investor shall have received a certificate signed on behalf of the
Company by a senior executive officer certifying to the effect that the
conditions set forth in this Section 1.1(d) have been satisfied;

(vi) the Company shall have delivered certificates in proper form or, with the
prior consent of the Investor, evidence in book-entry form, evidencing the
Exchange Shares to the Investor or its designee(s);

(vii) the Company shall have delivered to the Investor written opinions from
counsel to the Company, addressed to the Investor and dated as of the Closing
Date, in substantially the form attached hereto as Annex A; and

(viii) (A) the Company shall have effected such changes to its compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, “Benefit
Plans”) with respect to its Senior Executive Officers and any other employees of
the Company or its Affiliates subject to Section 111 of the Emergency Economic
Stabilization Act of 2008, as amended by the American Recovery and Reinvestment
Act of 2009, or otherwise from time to time (“EESA”), as implemented by any
guidance, rule or regulation thereunder, as the same shall be in effect from
time to time (collectively, the “Compensation Regulations”) (and to the extent
necessary for such changes to be legally enforceable, each of its Senior
Executive Officers and other employees shall have duly consented in writing to
such changes), as may be necessary, during the period in which any obligation of
the Company arising from financial assistance under the Troubled Asset Relief
Program remains outstanding (such period, as it may be further described in the
Compensation

 

-3-



--------------------------------------------------------------------------------

Regulations, the “Relevant Period”), in order to comply with Section 111 of EESA
or the Compensation Regulations and (B) the Investor shall have received a
certificate signed on behalf of the Company by a Senior Executive Officer
certifying to the effect that the condition set forth in Section 1.1(d)(viii)(A)
has been satisfied; “Senior Executive Officers” means the Company’s “senior
executive officers” as defined in Section 111 of the EESA and the Compensation
Regulations;

(ix) none of the following shall have occurred with respect to the Company or
any Company Subsidiary:

(A) the Company or any Company Subsidiary shall have (1) dissolved (other than
pursuant to a consolidation, amalgamation or merger); (2) become insolvent or
unable to pay its debts or failed or admitted in writing its inability generally
to pay its debts as they become due; (3) made a general assignment, arrangement
or composition with or for the benefit of its creditors; (4) instituted or have
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition shall have been presented
for its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition shall
have resulted in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation; (5) had
a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger); (6) sought or
shall have become subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) had a secured party take
possession of all or substantially all its assets or had a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets; (8) caused or shall have been
subject to any event with respect to it which, under the applicable laws of any
jurisdiction, had an analogous effect to any of the events specified in clauses
(1) to (7) (inclusive); or (9) taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts;

(B) a Governmental Entity in any jurisdiction shall have (1) commenced an action
or proceeding against the Company or any Company Subsidiary; or (2) issued or
entered a temporary restraining order, preliminary or permanent injunction or
other order applicable to the Company or any Company Subsidiary, which in the
case of (1) and (2) shall have had or shall be reasonably expected to have a
Company Material Adverse Effect;

 

-4-



--------------------------------------------------------------------------------

(C) any fact, circumstance, event, change, occurrence, condition or development
shall have occurred that, individually or in the aggregate, shall have had or
shall be reasonably likely to have a Company Material Adverse Effect; or

(D) any Regulatory Event not otherwise existing on the date hereof.

Section 1.2 Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” “Annexes” or “Schedules” such reference
shall be to a Recital, Article or Section of, or Annex or Schedule to, this
Agreement, unless otherwise indicated. The terms defined in the singular have a
comparable meaning when used in the plural, and vice versa. References to
“herein”, “hereof”, “hereunder” and the like refer to this Agreement as a whole
and not to any particular section or provision, unless the context requires
otherwise. The table of contents and headings contained in this Agreement are
for reference purposes only and are not part of this Agreement. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed followed by the words “without limitation.” No rule of
construction against the draftsperson shall be applied in connection with the
interpretation or enforcement of this Agreement, as this Agreement is the
product of negotiation between sophisticated parties advised by counsel. All
references to “$” or “dollars” mean the lawful currency of the United States of
America. Except as expressly stated in this Agreement, all references to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section. References to a “business day” shall mean any day except Saturday,
Sunday and any day on which banking institutions in the State of New York or the
State of Michigan generally are authorized or required by law or other
governmental actions to close.

ARTICLE II

EXCHANGE

Section 2.1 Preferred Exchange.

(a) On the terms and subject to the conditions set forth in this Agreement, upon
the Closing (i) the Company agrees to issue to the Investor, in exchange for the
Warrant and its 6,785 Preferred Shares, the Exchange Shares and (ii) the
Investor agrees to deliver to the Company the Warrant and the Preferred Shares
in exchange for the Exchange Shares.

(b) Following consummation of the Exchange, no further cash dividends shall be
payable in respect of the Preferred Shares outstanding immediately prior to the
Closing Date.

(c) In the event the Company at any time or from time to time prior to the
Closing effects a stock dividend, stock split, reverse stock split, combination,

 

-5-



--------------------------------------------------------------------------------

reclassification or similar transaction, concurrently with the effectiveness of
such stock dividend, stock split, reverse stock split, combination,
reclassification or other similar transaction, each per share amount and per
share price set forth in the Transaction Documents (including with respect to
the number of shares of Common Stock being purchased or exchanged hereunder or
under any other Transaction Document and including the $0.40 per share purchase
or exchange price set forth hereunder or in any of the Transaction Documents)
shall be proportionally adjusted; provided that nothing in this Section 2.1(c)
shall be construed to permit the Company to take any action otherwise prohibited
or restricted by any of the Transaction Documents.

Section 2.2 Exchange Documentation. Settlement of the Exchange will take place
on the Closing Date, at which time the Investor will cause delivery of the
Warrant and the Preferred Shares to the Company or its designated agent and the
Company will cause delivery of the Exchange Shares to the Investor or its
designated agent.

Section 2.3 Status of Preferred Shares after Closing. The Preferred Shares
exchanged for the Exchange Shares pursuant to this Article II are being
reacquired by the Company and shall have the status of authorized but unissued
shares of Preferred Stock of the Company undesignated as to series and may be
designated or redesignated and issued or reissued, as the case may be, as part
of any series of preferred stock of the Company; provided that such shares shall
not be reissued as Preferred Shares.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Investor as of the date hereof and as
of the Closing Date that:

Section 3.1 Existence and Power.

(a) Organization, Authority and Significant Subsidiaries. The Company is duly
organized, validly existing and in good standing as a corporation under the laws
of the State of Maryland and has all necessary power and authority to own,
operate and lease its properties and to carry on its business in all material
respects as it is being currently conducted, and except as has not, individually
or in the aggregate, had and would not reasonably be expected to have a Company
Material Adverse Effect, has been duly qualified as a foreign corporation for
the transaction of business and is in good standing under the laws of the State
of Michigan and of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification; each subsidiary of
the Company that is a “significant subsidiary” within the meaning of Rule
1-02(w) of Regulation S-X under the Securities Act, including, without
limitation, Monarch Community Bank (the “Bank”), has been duly organized and is
validly existing in good standing under the laws of its jurisdiction of
organization. The articles of incorporation and bylaws of the Company, copies of
which have been provided to the Investor prior to the date hereof, are true,
complete and correct copies of such documents as in full force and effect as of
the date hereof.

 

-6-



--------------------------------------------------------------------------------

(b) Capitalization. The authorized capital stock of the Company and the
outstanding capital stock of the Company (including securities convertible into,
or exercisable or exchangeable for, capital stock of the Company) as of the most
recent fiscal month-end preceding the date hereof (the “Capitalization Date”) is
set forth on Schedule A. The outstanding shares of capital stock of the Company
have been duly authorized and are validly issued and outstanding, fully paid and
nonassessable, and subject to no preemptive rights (and were not issued in
violation of any preemptive rights). As of the date hereof, the Company does not
have outstanding any securities or other obligations providing the holder the
right to acquire Common Stock that is not reserved for issuance as specified on
Schedule A, and the Company has not made any other commitment to authorize,
issue or sell any Common Stock except pursuant to this Agreement and the
Subscription Agreements. Since the Capitalization Date, except pursuant to this
Agreement and the Primary Investor Transactions, the Company has not issued any
shares of Common Stock other than (i) shares issued upon the exercise of stock
options or delivered under other equity-based awards or other convertible
securities or warrants which were issued and outstanding on the Capitalization
Date and disclosed on Schedule A and (ii) shares disclosed on Schedule A.

Section 3.2 Authorization and Enforceability.

(a) The Company has the corporate power and authority to execute and deliver
this Agreement and to carry out its obligations hereunder and thereunder (which
includes the issuance of the Exchange Shares).

(b) The execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company and its
stockholders, and no further approval or authorization is required on the part
of the Company or its stockholders. This Agreement is a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as enforcement may be limited by general principles of equity
whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally.

Section 3.3 Exchange Shares. The Exchange Shares have been duly and validly
authorized by all necessary action, and, when issued and delivered pursuant to
this Agreement, such Exchange Shares will be duly and validly issued and fully
paid and nonassessable, will not be issued in violation of any preemptive
rights, and will not subject the holder thereof to personal liability.

Section 3.4 Non-Contravention.

(a) The execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions contemplated hereby and thereby, and
compliance by the Company with the provisions hereof and thereof, will not
(A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under,

 

-7-



--------------------------------------------------------------------------------

or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Company or any Company Subsidiary under any of the
terms, conditions or provisions of (i) its organizational documents or (ii) any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which the Company or any Company Subsidiary is
a party or by which it or any Company Subsidiary may be bound, or to which the
Company or any Company Subsidiary or any of the properties or assets of the
Company or any Company Subsidiary may be subject, or (B) subject to compliance
with the statutes and regulations referred to in the next paragraph, violate any
statute, rule or regulation or any judgment, ruling, order, writ, injunction or
decree applicable to the Company or any Company Subsidiary or any of their
respective properties or assets except, in the case of clauses (A)(ii) and (B),
for those occurrences that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Company Material Adverse Effect.

(b) Other than such filings and approvals as are required to be made or obtained
under any state “blue sky” laws, and such filings, consents and approvals that
have been made or obtained (or will be made or obtained prior to Closing), no
notice to, filing with or review by, or authorization, consent or approval of,
any Governmental Entity is required to be made or obtained by the Company in
connection with the consummation by the Company of the Exchange except for any
such notices, filings, reviews, authorizations, consents and approvals the
failure of which to make or obtain would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.

(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, (A) the execution, delivery
and performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby (including for this purpose the consummation of
the Exchange) and compliance by the Company with the provisions hereof will not
(1) result in any payment (including any severance payment, payment of
unemployment compensation, “excess parachute payment” (within the meaning of the
Internal Revenue Code of 1986, as amended (the “Code”)), “golden parachute
payment” (as defined in the EESA, as implemented by the Compensation
Regulations) or forgiveness of indebtedness or otherwise) becoming due to any
current or former employee, officer or director of the Company or any Company
Subsidiary from the Company or any Company Subsidiary under any benefit plan or
otherwise, (2) increase any benefits otherwise payable under any benefit plan,
(3) result in any acceleration of the time of payment or vesting of any such
benefits, (4) require the funding or increase in the funding of any such
benefits or (5) result in any limitation on the right of the Company or any
Company Subsidiary to amend, merge, terminate or receive a reversion of assets
from any benefit plan or related trust and (B) neither the Company nor any
Company Subsidiary has taken, or permitted to be taken, any action that
required, and no circumstances exist that will require the funding, or increase
in the funding, of any benefits or resulted, or will result, in any limitation
on the right of the Company or any Company Subsidiary to amend, merge, terminate
or receive a reversion of assets from any benefit plan or related trust.

 

-8-



--------------------------------------------------------------------------------

Section 3.5 Anti-Takeover Provisions and Rights Plan. The Board of Directors has
taken all necessary action to ensure that the transactions contemplated by this
Agreement and the consummation of the transactions contemplated hereby will be
exempt from any anti-takeover or similar provisions of the Company’s articles of
incorporation and bylaws, and any other provisions of any applicable
“moratorium”, “control share”, “fair price”, “interested stockholder” or other
anti-takeover laws and regulations of any jurisdiction. The Company has taken
all actions necessary to render any stockholders’ rights plan of the Company
inapplicable to this Agreement, the Exchange Shares and the consummation of the
transactions contemplated hereby.

Section 3.6 No Company Material Adverse Effect. Since December 31, 2012, no
fact, circumstance, event, change, occurrence, condition or development has
occurred that, individually or in the aggregate, has had or would reasonably be
likely to have a Company Material Adverse Effect.

Section 3.7 Offering of Securities. Neither the Company nor any person acting on
its behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of the Exchange Shares under the Securities Act and the rules
and regulations of the Securities and Exchange Commission promulgated
thereunder), which might subject the offering, issuance or sale of the Exchange
Shares to the Investor pursuant to this Agreement to the registration
requirements of the Securities Act.

Section 3.8 Brokers and Finders. No broker, finder or investment banker is
entitled to any financial advisory, brokerage, finder’s or other fee or
commission in connection with this Agreement or the transactions contemplated
hereby based upon arrangements made by or on behalf of the Company or any
Company Subsidiary for which the Investor could have any liability.

ARTICLE IV

COVENANTS

Section 4.1 Commercially Reasonable Efforts. Subject to the terms and conditions
of this Agreement, each of the parties will use its commercially reasonable
efforts in good faith to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or desirable, or advisable under
applicable laws, so as to permit consummation of the Exchange, the Primary
Investor Transactions and the Secondary Investor Transactions, as promptly as
practicable and otherwise to enable consummation of the transactions
contemplated hereby and thereby and shall use commercially reasonable efforts to
cooperate with the other party to that end.

Section 4.2 Expenses. If requested by the Investor, the Company shall pay all
reasonable out of pocket and documented costs and expenses associated with the
Exchange, including, but not limited to, the reasonable fees, disbursements and
other charges of the Investor’s legal counsel and financial advisors.

 

-9-



--------------------------------------------------------------------------------

Section 4.3 Intentionally Omitted.

Section 4.4 Access, Information and Confidentiality.

(a) From the date hereof until the date when the Investor no longer holds any
debt or equity securities of the Company or an Affiliate of the Company acquired
pursuant to this Agreement, the Company will permit the Investor and its agents,
consultants, contractors and advisors (i) acting through the Company’s
Appropriate Federal Banking Agency, to examine the corporate books and make
copies thereof and to discuss the affairs, finances and accounts of the Company
and the subsidiaries of the Company (the “Company Subsidiaries”) with the
principal officers of the Company, all upon reasonable notice and at such
reasonable times and as often as the Investor may reasonably request and (ii) to
review any information material to the Investor’s investment in the Company
provided by the Company to its Appropriate Federal Banking Agency.

(b) From the date hereof until the date when the Investor no longer holds any
debt or equity securities of the Company or an Affiliate of the Company acquired
pursuant to this Agreement, the Company shall permit, and shall cause each of
the Company’s Subsidiaries to permit (i) the Investor and its agents,
consultants, contractors, (ii) the Special Inspector General of the Troubled
Asset Relief Program, and (iii) the Comptroller General of the United States,
access to personnel and any books, papers, records or other data, in each case,
to the extent relevant to ascertaining compliance with the financing terms and
conditions; provided that prior to disclosing any information pursuant to clause
(ii) or (iii), the Special Inspector General of the Troubled Asset Relief
Program and the Comptroller General of the United States shall have agreed, with
respect to documents obtained under this Agreement in furtherance of its
function, to follow applicable law and regulation (and the applicable customary
policies and procedures) regarding the dissemination of confidential materials,
including redacting confidential information from the public version of its
reports and soliciting the input from the Company as to information that should
be afforded confidentiality, as appropriate.

(c) The Investor will use reasonable best efforts to hold, and will use
reasonable best efforts to cause its agents, consultants, contractors, advisors,
and United States executive branch officials and employees, to hold, in
confidence all non-public records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) concerning the
Company furnished or made available to it by the Company or its representatives
pursuant to this Agreement (except to the extent that such information can be
shown to have been (i) previously known by such party on a non-confidential
basis, (ii) in the public domain through no fault of such party or (iii) later
lawfully acquired from other sources by the party to which it was furnished (and
without violation of any other confidentiality obligation)); provided that
nothing herein shall prevent the Investor from disclosing any Information to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process. The Investor understands that the Information may contain
commercially sensitive confidential information entitled to an exception from a
Freedom of Information Act request.

(d) Nothing in this Section shall be construed to limit the authority that the
Special Inspector General of the Troubled Asset Relief Program, the Comptroller
General of the United States or any other applicable regulatory authority has
under law.

 

-10-



--------------------------------------------------------------------------------

Section 4.5 Executive Compensation.

(a) Benefit Plans. During the Relevant Period, the Company shall take all
necessary action to ensure that the Benefit Plans of the Company and its
Affiliates comply in all respects with, and shall take all other actions
necessary to comply with, Section 111 of the EESA, as implemented by the
Compensation Regulations, and neither the Company nor any Affiliate shall adopt
any new Benefit Plan (i) that does not comply therewith or (ii) that does not
expressly state and require that such Benefit Plan and any compensation
thereunder shall be subject to any relevant Compensation Regulations adopted,
issued or released on or after the date any such Benefit Plan is adopted. To the
extent that EESA and/or the Compensation Regulations are amended or otherwise
change during the Relevant Period in a manner that requires changes to
then-existing Benefit Plans, or that requires other actions, the Company and its
Affiliates shall effect such changes to its or their Benefit Plans, and take
such other actions, as promptly as practicable after it has actual knowledge of
such amendments or changes in order to be in compliance with this Section 4.5(a)
(and shall be deemed to be in compliance for a reasonable period to effect such
changes). In addition, the Company and its Affiliates shall take all necessary
action, other than to the extent prohibited by applicable law or regulation
applicable outside of the United States, to ensure that the consummation of the
transactions contemplated by this Agreement will not accelerate the vesting,
payment or distribution of any equity-based awards, deferred cash awards or any
nonqualified deferred compensation payable by the Company or any of its
Affiliates.

(b) Additional Waivers. After the Closing Date and until the end of the Relevant
Period, in connection with the hiring or promotion of a Section 4.5 Employee
and/or the promulgation of applicable Compensation Regulations or otherwise, to
the extent any Section 4.5 Employee shall not have executed a waiver with
respect to the application to such Section 4.5 Employee of the Compensation
Regulations, the Company shall use its best efforts to (i) obtain from such
Section 4.5 Employee a waiver in substantially the form attached hereto as
Annex B and (ii) deliver such waiver to the Investor as promptly as possible, in
each case, within sixty days of the Closing Date or, if later, within sixty days
of such Section 4.5 Employee becoming subject to the requirements of this
Section. “Section 4.5 Employee” means (A) each Senior Executive Officer and
(B) any other employee of the Company or its Affiliates determined at any time
to be subject to Section 111 of EESA and the Compensation Regulations.

(c) Clawback. In the event that any Section 4.5 Employee receives a payment in
contravention of the provisions of this Section 4.5, the Company shall promptly
provide such individual with written notice that the amount of such payment must
be repaid to the Company in full within fifteen business days following receipt
of such notice or such earlier time as may be required by the Compensation
Regulations and shall promptly inform the Investor (i) upon discovering that a
payment in contravention of this Section 4.5 has been made and (ii) following
the repayment to the Company of such amount and shall take such other actions as
may be necessary to comply with the Compensation Regulations.

 

-11-



--------------------------------------------------------------------------------

(d) Limitation on Deductions. During the Relevant Period, the Company agrees
that it shall not claim a deduction for remuneration for federal income tax
purposes in excess of $500,000 for each Senior Executive Officer that would not
be deductible if Section 162(m)(5) of the Code applied to the Company.

(e) Amendment to Prior Agreement. The parties agree that, effective as of the
date hereof, Section 4.10 of the Securities Purchase Agreement shall be amended
in its entirety by replacing such Section 4.10 with the provisions set forth in
this Section 4.5 and any terms included in this Section 4.5 that are not
otherwise defined in the Securities Purchase Agreement shall have the meanings
ascribed to such terms in this Agreement.

Section 4.6 Certain Notifications Until Closing. From the date hereof until the
Closing, the Company shall promptly notify the Investor of (i) any fact, event
or circumstance of which it is aware and which would reasonably be likely to
cause any representation or warranty of the Company contained in this Agreement
to be untrue or inaccurate in any material respect or to cause any covenant or
agreement of the Company contained in this Agreement not to be complied with or
satisfied in any material respect and (ii) any fact, circumstance, event,
change, occurrence, condition or development of which the Company is aware and
which, individually or in the aggregate, has had or would reasonably be likely
to have a Company Material Adverse Effect; provided, however, that delivery of
any notice pursuant to this Section 4.6 shall not limit or affect any rights of
or remedies available to the Investor; provided, further, that a failure to
comply with this Section 4.6 shall not constitute a breach of this Agreement or
the failure of any condition set forth in Section 1.1 to be satisfied unless the
underlying Company Material Adverse Effect or material breach would
independently result in the failure of a condition set forth in Section 1.1 to
be satisfied.

Section 4.7 Monthly Lending Reports. During the Relevant Period, the Company
will detail in monthly reports submitted to the Investor the information
required by the CPP Monthly Lending Reports, as published on
www.financialstability.gov from time to time.

Section 4.8 Status Reports. Until all of the Primary Investor Transactions have
been consummated (or the Subscription Agreements have been terminated in
accordance with their terms), the Company shall provide the Investor with a
reasonably detailed written report regarding the status of each of the Primary
Investor Transactions at least once every two weeks and more frequently if
reasonably requested by the Investor.

Section 4.9 Amendment of Subscription Agreements. At least three (3) Business
Days prior to entering into any of the Subscription Agreements, the Company will
deliver to the Investor a copy of the Subscription Agreement in substantially
final form. The Company will not, without the prior written consent of the
Investor, (i) enter into any agreements relating to the Primary Investor
Transactions or (ii) agree to any amendment, waiver or modification of the
Subscription Agreements (other than corrections of obvious errors, if any, or
other ministerial amendments), in each case, to the extent such amendment,
waiver, modification or agreement is adverse to the Investor’s interests under
this Agreement.

 

-12-



--------------------------------------------------------------------------------

Section 4.10 Remaining Certification and Disclosure Requirements. The Company
acknowledges and agrees to continue to comply with the certification and
disclosure requirements set forth in the Compensation Regulations, including
without limitation those submissions that are required with respect to the final
portion of the Relevant Period (see, for example, Sections 30.7(c) and (d),
Sections 30.11(b) and (c) and Section 30.15(a)(3) of the Compensation
Regulations and FAQ-14 in the Frequently Asked Questions to the Compensation
Regulations, available at www.financialstability.gov). For this purpose, the
Relevant Period will not end so long as the Investor holds Common Stock.

Section 4.11 Transferability Restrictions Related to Long-Term Restricted Stock.
The Company acknowledges that any long-term restricted stock (as defined in
Section 30.1 of the Compensation Regulations) awarded by the Company that has
otherwise vested may not become transferable, or payable in the case of a
restricted stock unit, at any time earlier than as permitted under the schedule
set forth in the definition of long-term restricted stock in Section 30.1 of the
Compensation Regulations. For this purpose, (a) aggregate financial assistance
received (for purposes of the definition of long-term restricted stock)
continues to include the full original liquidation amount with respect to 6,785
Preferred Shares regardless of the value of the Common Stock on the date of the
conversion, and (b) repayments (as defined in Section 30.1 of the Compensation
Regulations) include the net proceeds received by the Investor upon the sale of
the Common Stock (see FAQ-15 in the Frequently Asked Questions to the
Compensation Regulations, available at www.financialstability.gov). Following
the Relevant Period, in the event that any long-term restricted stock awarded by
the Company will not become transferable, or payable in the case of a restricted
stock unit, under the terms of the Compensation Regulations, the Company shall
cancel such long-term restricted stock and/or restricted stock units.

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.1 Unregistered Exchange Shares. The Investor acknowledges that the
Exchange Shares have not been registered under the Securities Act or under any
state securities laws. The Investor (a) is acquiring the Exchange Shares
pursuant to an exemption from registration under the Securities Act solely for
investment with no present intention to distribute them to any person in
violation of the Securities Act or any applicable U.S. state securities laws,
(b) will not sell or otherwise dispose of any of the Exchange Shares, except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any applicable U.S. state securities laws, and (c) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of the Exchange
and of making an informed investment decision.

 

-13-



--------------------------------------------------------------------------------

Section 5.2 Legend.

(a) The Investor agrees that all certificates or other instruments representing
the Exchange Shares will bear a legend substantially to the following effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.”

(b) In the event that any Exchange Shares (i) become registered under the
Securities Act or (ii) are eligible to be transferred without restriction in
accordance with Rule 144 or another exemption from registration under the
Securities Act (other than Rule 144A), the Company shall issue new certificates
or other instruments representing such Exchange Shares, which shall not contain
the applicable legend in Section 5.2(a) above; provided that the Investor
surrenders to the Company the previously issued certificates or other
instruments.

Section 5.3 Certain Transactions.

(a) The Company will not merge or consolidate with, or sell, transfer or lease
all or substantially all of its property or assets to, any other party unless
the successor, transferee or lessee party (or its ultimate parent entity), as
the case may be (if not the Company), expressly assumes the due and punctual
performance and observance of each and every covenant, agreement and condition
of this Agreement to be performed and observed by the Company.

(b) Without the prior written consent of the Investor, until such time as the
Investor shall cease to own any securities of the Company acquired pursuant to
this Agreement (including, for the avoidance of doubt, the Exchange Shares), the
Company shall not permit any of its “significant subsidiaries” (as such term is
defined in Rule 12b-2 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) to (i) engage in any merger, consolidation,
statutory share exchange or similar transaction following the consummation of
which such significant subsidiary is not wholly-owned by the Company,
(ii) dissolve or sell all or substantially all of its assets or property other
than in connection with an internal reorganization or consolidation involving
wholly-owned subsidiaries of the Company or (iii) issue or sell any shares of
its capital stock or any securities convertible or exercisable for any such
shares, other than issuances or sales in connection with an internal
reorganization or consolidation involving wholly-owned subsidiaries of the
Company.

Section 5.4 Transfer of Exchange Shares. Subject to compliance with applicable
securities laws, the Investor shall be permitted to transfer, sell, assign or
otherwise dispose of (“Transfer”) all or a portion of the Exchange Shares at any
time, including in the Secondary Investor Transactions, and the Company shall
take all steps as may be reasonably requested by the Investor to facilitate the
Transfer of the Exchange Shares.

 

-14-



--------------------------------------------------------------------------------

Section 5.5 Registration Rights. The Exchange Shares (and all securities
beneficially owned by the Investor and its Affiliates that are convertible into
or exchangeable or exercisable for Common Stock without regard to any limits on
conversion contained in the terms thereof) shall be Registrable Securities under
the Securities Purchase Agreement and, upon their issuance, the provisions of
Section 4.5 of the Securities Purchase Agreement shall be applicable to them,
including with the benefit, to the extent available, of the tacking of any
holding period from the date of issuance of the Preferred Shares.

Section 5.6 Voting Matters.

(a) The Investor agrees that it will vote, or cause to be voted, or exercise its
right to consent (or cause its right to consent to be exercised) with respect
to, all Exchange Shares beneficially owned by it and its controlled Affiliates
(and which are entitled to vote on such matter) with respect to each matter on
which holders of Common Stock are entitled to vote or consent, other than a
Designated Matter, in the same proportion (for, against or abstain) as all other
shares of the Common Stock (other than those shares held by holders of greater
than 20% of the Common Stock, as the case may be) are voted or consents are
given with respect to each such matter. The Investor agrees to attend all
meetings of the Company’s stockholders in person or by proxy for purposes of
obtaining a quorum. In order to effectuate the foregoing agreements, to the
maximum extent permitted by applicable law, the Investor hereby grants a proxy
appointing each of the Chief Executive Officer and Chief Financial Officer of
the Company attorney-in-fact and proxy for it and its controlled Affiliates with
full power of substitution, for and in the name of it and its controlled
Affiliates, to vote, express consent or dissent, or otherwise to utilize such
voting power in the manner and solely on the terms provided by this Section 5.6
with respect to the Exchange Shares and the Investor hereby revokes any and all
previous proxies granted with respect to the Exchange Shares for purposes of the
matters contemplated in this Section 5.6; provided that such proxy may only be
exercised if the Investor fails to comply with the terms of this Section 5.6.
The proxy granted hereby is irrevocable prior to the termination of this
Agreement, is coupled with an interest and is granted in consideration of the
Company entering into this Agreement and issuing the Exchange Shares to the
Investor.

(b) The Investor shall retain the right to vote in its sole discretion all
Exchange Shares beneficially owned by it and its controlled Affiliates (and
which are entitled to vote on such matter) on any Designated Matter.

Section 5.7 Restriction on Dividends and Repurchases.

(a) Until such time as the Investor ceases to own any debt or equity securities
of the Company or an Affiliate of the Company acquired pursuant to this
Agreement, neither the Company nor any Company Subsidiary shall, without the
consent of the Investor:

(i) declare or pay any dividend or make any distribution on the Common Stock
(other than (A) regular quarterly cash dividends of not more than the amount of
the last quarterly cash dividend per share declared or, if lower, publicly
announced an intention to declare, on the Common Stock prior to October 14,
2008, as adjusted for any stock split, stock dividend, reverse stock split,
reclassification or similar transaction, (B) dividends payable solely in shares
of Common Stock and (C) dividends or distributions of rights or Junior Stock in
connection with a stockholders’ rights plan); or

 

-15-



--------------------------------------------------------------------------------

(ii) redeem, purchase or acquire any shares of Common Stock or other capital
stock or other equity securities of any kind of the Company, or any trust
preferred securities issued by the Company or any Affiliate of the Company,
other than (A) redemptions, purchases or other acquisitions of shares of Common
Stock (which purchase shall be made on a pro rata basis as provided in
Section 5.7(b)), (B) redemptions, purchases or other acquisitions of shares of
Common Stock or other Junior Stock, in each case in this clause (B) in
connection with the administration of any employee benefit plan in the ordinary
course of business (including purchases to offset the Share Dilution Amount (as
defined below) pursuant to a publicly announced repurchase plan) and consistent
with past practice; provided that any purchases to offset the Share Dilution
Amount shall in no event exceed the Share Dilution Amount, (C) purchases or
other acquisitions by a broker-dealer subsidiary of the Company solely for the
purpose of market-making, stabilization or customer facilitation transactions in
trust preferred securities of the Company or an Affiliate of the Company, Junior
Stock or Parity Stock in the ordinary course of its business, (D) purchases by a
broker-dealer subsidiary of the Company of trust preferred securities or capital
stock of the Company or an Affiliate of the Company for resale pursuant to an
offering by the Company of such trust preferred securities or capital stock
underwritten by such broker-dealer subsidiary, (E) any redemption or repurchase
of rights pursuant to any stockholders’ rights plan, (F) the acquisition by the
Company or any of the Company Subsidiaries of record ownership in Junior Stock,
Parity Stock or trust preferred securities of the Company or an Affiliate of the
Company for the beneficial ownership of any other persons (other than the
Company or any other Company Subsidiary), including as trustees or custodians,
and (G) the exchange or conversion of Junior Stock for or into other Junior
Stock or of Parity Stock or of trust preferred securities of the Company or an
Affiliate of the Company for or into other Parity Stock (with the same or lesser
aggregate liquidation amount) or Junior Stock, in each case set forth in this
clause (G), solely to the extent required pursuant to binding contractual
agreements entered into prior to the date hereof or any subsequent agreement for
the accelerated exercise, settlement or exchange thereof for Common Stock
(clauses (C) and (F), collectively, the “Permitted Repurchases”). “Share
Dilution Amount” means the increase in the number of diluted shares outstanding
(determined in accordance with United States generally accepted accounting
principles (“GAAP”), and as measured from the date of the Company’s most
recently filed consolidated financial statements prior to the Closing Date)
resulting from

 

-16-



--------------------------------------------------------------------------------

the grant, vesting or exercise of equity-based compensation to employees and
equitably adjusted for any stock split, stock dividend, reverse stock split,
reclassification or similar transaction.

(b) Until such time as the Investor ceases to own any debt or equity securities
of the Company or an Affiliate of the Company acquired pursuant to this
Agreement, neither the Company nor any Company Subsidiary shall repurchase any
Common Stock from any holder thereof, whether by means of open market purchase,
negotiated transaction, or otherwise, other than Permitted Repurchases, unless
it offers to repurchase a ratable portion of Common Stock then held by the
Investor on the same terms and conditions.

(c) The parties agree that, effective as of the date hereof, Section 4.8 of the
Securities Purchase Agreement shall be amended in its entirety by replacing such
Section 4.8 with the provisions set forth in this Section 5.7 and any terms
included in this Section 5.7 that are not otherwise defined in the Securities
Purchase Agreement shall have the meanings ascribed to such terms in this
Agreement.

Section 5.8 Intentionally Omitted.

Section 5.9 Bank Holding Company Status. The Company shall maintain its status
as a Bank Holding Company for as long as the Investor owns any debt or equity
securities of the Company or an Affiliate of the Company acquired pursuant to
this Agreement.

Section 5.10 Compliance with Employ American Workers Act. Until the Company is
no longer deemed a recipient of funding under Title I of EESA or Section 13 of
the Federal Reserve Act for purposes of the EAWA, as the same may be determined
pursuant to any regulations or other legally binding guidance promulgated under
EAWA, the Company shall comply, and the Company shall take all necessary action
to ensure that its subsidiaries comply, in all respects with the provisions of
the EAWA and any regulations or other legally binding guidance promulgated under
the EAWA.

Section 5.11 Observer to the Board of Directors. So long as the Investor and its
Affiliates beneficially own at least 5% of the issued and outstanding Common
Stock (treating all securities beneficially owned by the Investor and its
Affiliates that are convertible into or exchangeable or exercisable for Common
Stock as converted, exchanged or exercised without regard to any limits on
conversion contained in the terms thereof), the Investor shall be entitled to
designate one individual to serve as an observer (the “Observer”) to the Board
of Directors of the Company, which designation may be changed from time to time
in the sole discretion of the Investor. The Observer shall be entitled to
(i) attend all meetings of the Board of Directors of the Company and the board
of directors of each subsidiary of the Company, including any committee meetings
of such boards of directors, (ii) receive notices of such meetings concurrently
with the members of the Board of Directors of the Company or such boards of
directors or committees thereof and (iii) receive all information provided to
members of the Board of Directors of the Company or such boards of directors or
committees thereof at such meetings.

 

-17-



--------------------------------------------------------------------------------

The Observer shall have no voting rights and his or her presence shall not be
required for determining a quorum at any meeting he or she is entitled to attend
pursuant to this Section 5.11.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by either the Investor or the Company if the Closing shall not have occurred
by December 31, 2013; provided, however, that in the event the Closing has not
occurred by such date, the parties will consult in good faith to determine
whether to extend the term of this Agreement, it being understood that the
parties shall be required to consult only until the fifth day after such date
and not be under any obligation to extend the term of this Agreement thereafter;
provided, further, that the right to terminate this Agreement under this
Section 6.1(a) shall not be available to any party whose breach of any
representation or warranty or failure to perform any obligation under this
Agreement shall have caused or resulted in the failure of the Closing to occur
on or prior to such date;

(b) by either the Investor or the Company in the event that any Governmental
Entity shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable; or

(c) by the mutual written consent of the Investor and the Company.

In the event of termination of this Agreement as provided in this Section 6.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.

Section 6.2 Survival of Representations and Warranties. The representations and
warranties of the Company made herein or in any certificates delivered in
connection with the Closing shall survive the Closing without limitation.

Section 6.3 Amendment. No amendment of any provision of this Agreement will be
effective unless made in writing and signed by an officer or a duly authorized
representative of each of the Company and the Investor; provided that the
Investor may unilaterally amend any provision of this Agreement to the extent
required to comply with any changes after the date hereof in applicable federal
statutes. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative of any rights or remedies provided by law.

 

-18-



--------------------------------------------------------------------------------

Section 6.4 Waiver of Conditions. The conditions to each party’s obligation to
consummate the Exchange are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law. No
waiver will be effective unless it is in a writing signed by a duly authorized
officer of the waiving party that makes express reference to the provision or
provisions subject to such waiver.

Section 6.5 Governing Law; Submission to Jurisdiction, etc. This Agreement and
any claim, controversy or dispute arising under or related to this Agreement,
the relationship of the parties, and/or the interpretation and enforcement of
the rights and duties of the parties shall be enforced, governed, and construed
in all respects (whether in contract or in tort) in accordance with the federal
law of the United States if and to the extent such law is applicable, and
otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State. Each of the
parties hereto agrees (a) to submit to the exclusive jurisdiction and venue of
the United States District Court for the District of Columbia and the United
States Court of Federal Claims for any and all civil actions, suits or
proceedings arising out of or relating to this Agreement or the Exchange
contemplated hereby and (b) that notice may be served upon (i) the Company at
the address and in the manner set forth for notices to the Company in
Section 6.6 and (ii) the Investor at the address and in the manner set forth for
notices to the Company in Section 6.6, but otherwise in accordance with federal
law. To the extent permitted by applicable law, each of the parties hereto
hereby unconditionally waives trial by jury in any civil legal action or
proceeding relating to this Agreement or the Exchange contemplated hereby.

Section 6.6 Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices hereunder shall be delivered as set forth below or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice.

If to the Company:

Monarch Community Bancorp, Inc.

375 North Willowbrook Road

Coldwater, Michigan 49036

Attention: Richard J. DeVries, President & CEO

Telephone: 517.279.3978

Facsimile: 517.279.0221

 

-19-



--------------------------------------------------------------------------------

With a copy to:

Howard & Howard Attorneys PLLC

200 South Michigan Avenue, Suite 1100

Chicago, Illinois 60604

Attention: Joseph B. Hemker, Esq.

Telephone: 312.456.3444

Facsimile:  312.939.5617

If to the Investor:

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, DC 20220

Attention: Chief Counsel Office of Financial Stability

Facsimile: (202) 927-9225

Email: OFSChiefCounselNotices@do.treas.gov

With a copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attention: William P. Mills

Telephone: (212) 504-6000

Facsimile:  (212) 504-6666

Section 6.7 Definitions.

(a) When a reference is made in this Agreement to a subsidiary of a person, the
term “subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.

(b) The term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise.

 

-20-



--------------------------------------------------------------------------------

(c) The term “Business Combination” means a merger, consolidation, statutory
share exchange or similar transaction that requires the approval of the
Company’s stockholders.

(d) The term “Company Material Adverse Effect” means a material adverse effect
on the business, results of operation or financial condition of the Company and
its consolidated subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include: (i) the effects of
(A) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries or geographic areas
in which the Company and its subsidiaries operate, (B) changes or proposed
changes after the date hereof in United States generally accepted accounting
principles or regulatory accounting requirements, or authoritative
interpretations thereof, (C) changes or proposed changes after the date hereof
in securities, banking and other laws of general applicability or related
policies or interpretations of Governmental Entities (in the case of each of
these clauses (A), (B) and (C), other than changes or occurrences to the extent
that such changes or occurrences have or would reasonably be expected to have a
materially disproportionate adverse effect on the Company and its consolidated
subsidiaries taken as a whole relative to comparable U.S. banking or financial
services organizations), (D) changes in the market price or trading volume of
the Common Stock or any other equity, equity-related or debt securities of the
Company or its consolidated subsidiaries (it being understood and agreed that
the exception set forth in this clause (D) does not apply to the underlying
reason giving rise to or contributing to any such change); (E) actions or
omissions of the Company or any Company Subsidiary expressly required by the
terms of the Exchange; or (ii) the ability of the Company to consummate the
Exchange and the other transactions contemplated by this Agreement and perform
its obligations hereunder on a timely basis.

(e) “Designated Matters” means (i) the election and removal of directors,
(ii) the approval of any Business Combination, (iii) the approval of a sale of
all or substantially all of the assets or property of the Company, (iv) the
approval of a dissolution of the Company, (v) the approval of any issuance of
any securities of the Company on which holders of Common Stock are entitled to
vote, (vi) the approval of any amendment to the articles of incorporation or
bylaws of the Company on which holders of Common Stock are entitled to vote and
(vii) the approval of any other matters reasonably incidental to the foregoing
subclauses (i) through (vi) as determined by the Investor.

(f) The term “EAWA” means the Employ American Workers Act (Section 1611 of
Division A, Title XVI of the American Recovery and Reinvestment Act of 2009),
Public Law No. 111-5, effective as of February 17, 2009, as may be amended and
in effect from time to time.

(g) The term “Exchange Shares” means shares of Common Stock equal to the number
obtained by dividing (i) the sum of three million fifty three thousand two
hundred fifty dollars ($3,053,250) plus all accrued or accumulated and unpaid
dividends on the

 

-21-



--------------------------------------------------------------------------------

Preferred Shares through the Closing Date by (ii) $0.40. In lieu of any
fractional shares of Common Stock, any such fractions shall be rounded up to the
nearest whole share and such whole share shall be included in the Exchange
Shares.

(h) The term “Junior Stock” means the Common Stock and any other class or series
of stock of the Company the terms of which expressly provide that it ranks
junior to the Exchange Shares as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Company.

(i) The term “Parity Stock” means any class or series of stock of the Company
the terms of which do not expressly provide that such class or series will rank
senior or junior to the Exchange Shares as to dividend rights and/or as to
rights on liquidation, dissolution or winding up of the Company (in each case
without regard to whether dividends accrue cumulatively or non-cumulatively).

(j) The term “Preferred Stock” means any and all series of preferred stock of
the Company.

(k) The term “Primary Investor Consideration” means the amount equal to no less
than the difference of (i) sixteen million five hundred thousand dollars
($16,500,000) minus (ii) the Secondary Investor Consideration.

(l) The term “Regulatory Event” means, with respect to the Company, that (i) the
Federal Deposit Insurance Corporation or any other applicable Governmental
Entity shall have been appointed as conservator or receiver for the Company or
any subsidiary; (ii) the Company or any subsidiary shall have been considered in
“troubled condition” for the purposes of 12 U.S.C. Sec. 1831i or any regulation
promulgated thereunder; (iii) the Company or any subsidiary shall qualify as
“Undercapitalized,” “Significantly Undercapitalized,” or “Critically
Undercapitalized” as those terms are defined in 12 U.S.C. Sec. 1831o or other
applicable Law; or (iv) the Company or any subsidiary shall have become subject
to any formal or informal regulatory action requiring the Company or any
subsidiary to materially improve its capital, liquidity or safety and soundness.

(m) The term “Transaction Documents” means this Agreement, the Subscription
Agreements and the Common Stock SPAs.

(n) To the extent any securities issued pursuant to this Agreement or the
transactions contemplated hereby are registered in the name of a designee of the
Investor pursuant to Section 1.1 or 6.8 or transferred to an Affiliate of the
Investor, all references herein to the Investor holding or owning any debt or
equity securities of the Company, Exchange Shares or Registrable Securities (and
any like variations thereof) shall be deemed to refer to the Investor, together
with such designees and/or Affiliates, holding or owning any debt or equity
securities, Exchange Shares or Registrable Securities (and any like variations
thereof), as applicable. For the avoidance of doubt, this Section 6.7(n) shall
not apply to designees or transferees who are Secondary Investors.

Section 6.8 Assignment. Neither this Agreement nor any right, remedy, obligation
nor liability arising hereunder or by reason hereof shall be assignable by any

 

-22-



--------------------------------------------------------------------------------

party hereto without the prior written consent of each other party, and any
attempt to assign any right, remedy, obligation or liability hereunder without
such consent shall be void, except (a) an assignment, in the case of a Business
Combination where such party is not the surviving entity, or a sale of
substantially all of its assets, to the entity which is the survivor of such
Business Combination or the purchaser in such sale, (b) as provided in
Sections 5.4 and 5.5 and (c) an assignment by the Investor of this Agreement to
an Affiliate of the Investor; provided that if the Investor assigns this
Agreement to an Affiliate, the Investor shall be relieved of its obligations
under this Agreement but (i) all rights, remedies and obligations of the
Investor hereunder shall continue and be enforceable and exercisable by such
Affiliate, and (ii) the Company’s obligations and liabilities hereunder shall
continue to be outstanding.

Section 6.9 Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

Section 6.10 No Third-Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor any benefit, right or remedies, except that (i) the
provisions of Section 4.4 shall inure to the benefit of the persons referred to
in that Section and (ii) the provisions of Section 5.5 shall inure to the
benefit of the persons holding Exchange Shares during any tacked holding period,
as contemplated by that Section.

Section 6.11 Entire Agreement, etc. This Agreement (including the Annexes and
Schedules hereto) constitutes the entire agreement, and supersedes all other
prior agreements, understandings, representations and warranties, both written
and oral, between the parties, with respect to the subject matter hereof. For
the avoidance of doubt, the Securities Purchase Agreement shall remain in full
force and effect, but shall be deemed amended hereby, and any provisions in this
Agreement that supplement, duplicate or contradict any provision of the
Securities Purchase Agreement shall be deemed to supersede the corresponding
provision of the Securities Purchase Agreement from and after the effective date
hereof.

Section 6.12 Counterparts and Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by facsimile and such facsimiles will
be deemed as sufficient as if actual signature pages had been delivered.

Section 6.13 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled (without the necessity of posting a bond) to
specific performance of the terms hereof, this being in addition to any other
remedies to which they are entitled at law or equity.

[Remainder of Page Intentionally Left Blank]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MONARCH COMMUNITY BANCORP, INC. By:  

 

  Name:   Richard J. DeVries   Title:   President & CEO UNITED STATES DEPARTMENT
OF THE TREASURY By:  

 

  Name:   Timothy G. Massad   Title:   Assistant Secretary for Financial
Stability

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

ANNEX A

FORM OF OPINION

Subject to customary limitations, qualifications, and exceptions to be set forth
in the letter as delivered at Closing:

 

a) The Company has been duly formed and is validly existing as a corporation and
is in good standing under the laws of the jurisdiction of its organization. The
Company has all necessary corporate power and authority to own, operate and
lease its properties and to carry on its business as it is being conducted.

 

b) The Bank has been duly formed and is validly existing as a national
association and is in good standing under the laws of the jurisdiction of its
organization. The Bank has all necessary corporate power and authority to own,
operate and lease its properties and to carry on its business as it is being
conducted.

 

c) The Company has the corporate power and authority to execute and deliver the
Agreement and to carry out its obligations thereunder (which includes the
issuance of the Exchange Shares).

 

d) The Agreement is a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity.

 

e) The execution, delivery and performance by the Company of the Agreement and
the consummation of the transactions contemplated thereby have been duly
authorized by all necessary corporate action on the part of the Company and its
stockholders, and no further approval or authorization is required on the part
of the Company or its stockholders, including, without limitation, by any rule
or requirement of any national stock exchange.

 

f) The Exchange Shares have been duly and validly authorized, and, when executed
and delivered pursuant to the Agreement, the Exchange Shares will be duly and
validly issued, fully paid and nonassessable, and will not be issued in
violation of any preemptive rights.

 

g)

The execution, delivery and performance by the Company of the Agreement and the
consummation by the Company of the transactions contemplated thereby, and
compliance by the Company with the provisions thereof, will not (A) violate,
conflict with, or result in a breach of any provision of the Company’s
certificate of incorporation or bylaws or (B) constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any lien, security interest, charge or encumbrance upon any of the

 

Annex A-1



--------------------------------------------------------------------------------

  properties or assets of the Company or any Company Subsidiary under any of the
terms, conditions or provisions of its organizational documents or any
agreement, contract, indenture, lease, mortgage, power of attorney, evidence of
indebtedness, letter of credit, license, instrument, obligation, purchase or
sales order, or other commitment, whether oral or written, to which the Company
or Company Subsidiary is a party or by which the Company or any Company
Subsidiary is bound or to which any of the property or assets of the Company or
any Company Subsidiary is subject, or (C) subject to compliance with the statute
and regulations referred to in Section 3.4(b) of the Agreement violate any
statute, rule or regulation or any judgment, ruling, order, writ, injunction or
decree applicable to the Company or any Company Subsidiary or any of their
respective properties or assets known to us except, in the case of clause (C),
for those occurrences that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Company Material Adverse Effect.

 

h) Other than such filings and approvals as are required to be made or obtained
under any state “blue sky” laws and other than such filings and approvals that
have been made or obtained, no notice to, filing with, exemption or review by,
or authorization, consent or approval of, any Governmental Entity is required to
be made or obtained by the Company in connection with the consummation by the
Company of the Exchange.

 

i) The Company is not and, after giving effect to the issuance of the Exchange
Shares pursuant to the Agreement and the other issuances of Common Stock
pursuant to the Primary Investor Transactions, will not be on an “investment
company” required to register under the Investment Company Act of 1940, as
amended, and the rules and regulations promulgated thereunder.

 

Annex A-2



--------------------------------------------------------------------------------

ANNEX B

FORM OF WAIVER

In consideration for the benefits I will receive as a result of the
participation of MONARCH COMMUNITY BANCORP, INC. (together with its subsidiaries
and affiliates, the “Company”), which is either my employer or the sole
shareholder of my employer, in the United States Department of the Treasury’s
(the “Treasury”) Capital Purchase Program and/or any other economic
stabilization program implemented by the Treasury under the Emergency Economic
Stabilization Act of 2008 (as amended, supplemented, or otherwise modified, the
“EESA”) (any such program, including the Capital Purchase Program, a “Program”),
I hereby voluntarily waive any claim against the United States (and each of its
departments and agencies) or the Company or my employer, or any of their
respective directors, officers, employees and agents for any changes to my
compensation or benefits that are required to comply with the executive
compensation and corporate governance requirements of Section 111 of the EESA,
as implemented by any guidance or regulations issued and/or to be issued
thereunder, including without limitation the provisions for the Capital Purchase
Program, as implemented by any guidance or regulation thereunder, including the
rules set forth in 31 C.F.R. Part 30, or any other guidance or regulations under
the EESA and the applicable requirements of the Exchange Agreement, dated as of
            , 2013, by and between the Company and the Treasury (such
requirements, the “Limitations”).

I acknowledge that the Limitations may require modification or termination of
the employment, compensation, bonus, incentive, severance, retention and other
benefit plans, arrangements, policies and agreements (including so-called
“golden parachute” agreements), whether or not in writing, that I may have with
the Company or my employer or in which I may participate as they relate to the
period the United States holds any equity or debt securities of the Company
acquired through a Program or for any other period applicable under such Program
or Limitations, as the case may be, and I hereby consent to all such
modifications.

This waiver includes all claims I may have under the laws of the United States
or any other jurisdiction (whether or not in existence as of the date hereof)
related to the requirements imposed by the Limitations, including without
limitation a claim for any compensation or other payments or benefits I would
otherwise receive, any challenge to the process by which the Limitations are or
were adopted and any tort or constitutional claim about the effect of these
Limitations on my employment relationship and I hereby agree that I will not at
any time initiate, or cause or permit to be initiated on my behalf, any such
claim against the United States, the Company, my employer or their respective
directors, officers, employees or agents in or before any local, state, federal
or other agency, court or body.

I agree that, in the event and to the extent that the Compensation Committee of
the Board of Directors of the Company or similar governing body (the
“Committee”) reasonably determines that any compensatory payment and benefit
provided to me, including any bonus or incentive compensation based on
materially inaccurate financial statements or performance criteria, would cause
the Company to fail to be in compliance with the Limitations (such payment or
benefit, an “Excess Payment”), upon notification from the Company, I shall repay
such Excess Payment to

 

Annex B-1



--------------------------------------------------------------------------------

the Company within 15 business days. In addition, I agree that the Company shall
have the right to postpone any such payment or benefit for a reasonable period
of time to enable the Committee to determine whether such payment or benefit
would constitute an Excess Payment.

I understand that any determination by the Committee as to whether or not,
including the manner in which, a payment or benefit needs to be modified,
terminated or repaid in order for the Company to be in compliance with
Section 111 of the EESA and/or the Limitations shall be a final and conclusive
determination of the Committee which shall be binding upon me. I further
understand that the Company is relying on this letter from me in connection with
its participation in a Program.

IN WITNESS WHEREOF, I execute this waiver on my own behalf, thereby
communicating my acceptance and acknowledgement to the provisions herein.

 

Respectfully,

 

Name: Title: Date:

 

Annex B-2



--------------------------------------------------------------------------------

ANNEX C

FORM OF COMMON STOCK SPA

 

Annex C-1



--------------------------------------------------------------------------------

FORM OF

SECURITIES PURCHASE AGREEMENT

by and among

THE UNITED STATES DEPARTMENT OF THE TREASURY,

[—]

and, for the purposes of Section 4.02, Section 7.01 and Section 7.04 of this
Agreement,

MONARCH COMMUNITY BANCORP, INC.

Dated as of [—], 2013



--------------------------------------------------------------------------------

Table of Contents

 

              Page  

I

 

DEFINITIONS

     1     

1.01.

  

Definitions of Certain Terms

     1     

1.02.

  

Interpretation

     3     

1.03.

  

Changes Affecting the Shares

     4   

II

 

THE SECURITIES PURCHASE

     4     

2.01.

  

Purchase and Sale of the Shares

     4     

2.02.

  

Closing of the Securities Purchase

     4   

III

 

REPRESENTATIONS AND WARRANTIES

     5     

3.01.

  

Representations and Warranties of the Purchaser

     5   

IV

 

COVENANTS

     8     

4.01.

  

Forbearances of the Seller

     8     

4.02.

  

Further Action

     8     

4.03.

  

Subscription Agreement

     8   

V

 

CONDITIONS TO THE CLOSING

     8     

5.01.

  

Conditions to Each Party’s Obligations

     8     

5.02.

  

Condition to Obligations of the Seller

     9   

VI

 

TERMINATION

     10     

6.01.

  

Termination Events

     10     

6.02.

  

Effect of Termination

     10   

VII

 

MISCELLANEOUS

     11     

7.01.

  

Waiver; Amendment

     11     

7.02.

  

Counterparts

     11     

7.03.

  

Governing Law; Choice of Forum; Waiver of Jury Trial

     11     

7.04.

  

Expenses

     11     

7.05.

  

Notices

     12     

7.06.

  

Entire Understanding; No Third Party Beneficiaries

     13     

7.07.

  

Assignment

     13     

7.08.

  

Severability

     13   

 

i



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is dated as of [—], 2013 by and
among the United States Department of the Treasury (the “Seller”), [—], a [—]
(the “Purchaser”), and, for the purposes of Section 4.02, Section 7.01 and
Section 7.04 of this Agreement, Monarch Community Bancorp, Inc., a Maryland
corporation (the “Company”).

RECITALS

WHEREAS, the Company and the Seller entered into an exchange agreement (the
“Exchange Agreement”), pursuant to which the Company will issue to the Seller
shares of Common Stock (the “Shares”), in exchange for the Seller’s (i) 6,785
shares of the Company’s preferred stock designated as Fixed Rate Cumulative
Perpetual Preferred Stock, Series A, and (ii) a ten-year warrant to purchase up
to 52,192.40 shares of Common Stock (the “Exchange”);

WHEREAS, concurrently herewith, the Company is entering into a subscription
agreement with the Purchaser (the “Subscription Agreement”) pursuant to which,
among other things, the Company will provide to the Purchaser customary
disclosures with respect to the Company, the Purchased Shares (as defined below)
and the Securities Purchase (as defined below); and

WHEREAS, conditioned upon the closing of the Exchange, the Company and the
Seller desire that the Seller sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, subject to the terms and conditions contained in
this Agreement, [—] Shares at a purchase price of $2.00 per Share (the
“Securities Purchase”).

NOW, THEREFORE, in consideration of the premises, and of the various
representations, warranties, covenants and other agreements and undertakings of
the parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

AGREEMENT

 

I DEFINITIONS.

1.01. Definitions of Certain Terms. For purposes of this Agreement, the
following terms are used with the meanings assigned below (such definitions to
be equally applicable to both the singular and plural forms of the terms herein
defined):

“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities by contract or otherwise.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the introductory paragraph of this
agreement.

“BHCA” shall mean the Bank Holding Company Act of 1956, as amended.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banking organizations in the State of New York or the State of Michigan
are required or authorized by Law to be closed.

“Closing” has the meaning set forth in Section 2.02(A).

“Closing Date” has the meaning set forth in Section 2.02(A).

“Common Stock” means the Company’s common stock, par value $0.05 per share.

“Company” has the meaning set forth in the recitals to this Agreement.

“Company Material Adverse Effect” means a material adverse effect on the
business, results of operation or financial condition of the Company and its
consolidated Subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include the effects of
(i) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which the Company
and its Subsidiaries operate, (ii) changes or proposed changes after the date
hereof in United States generally accepted accounting principles or regulatory
accounting requirements, or authoritative interpretations thereof, (iii) changes
or proposed changes after date hereof in securities, banking and other laws of
general applicability or related policies or interpretations of Governmental
Entities (in the case of each of these clauses (i), (ii) and (iii), other than
changes or occurrences to the extent that such changes or occurrences have or
would reasonably be expected to have a materially disproportionate adverse
effect on the Company and its consolidated Subsidiaries taken as a whole
relative to comparable United States banking or financial services
organizations), or (iv) changes in the market price or trading volume of the
Common Stock or any other equity, equity-related or debt securities of the
Company or its consolidated Subsidiaries (it being understood and agreed that
the exception set forth in this clause (iv) does not apply to the underlying
reason giving rise to or contributing to any such change).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Governmental Entity” means any court, administrative agency or commission or
other governmental or regulatory authority or instrumentality or self-regulatory
organization.

“Law” means any law, statute, code, ordinance, rule, regulation, judgment,
order, award, writ, decree or injunction issued, promulgated or entered into by
or with any Governmental Entity.

“Liens” means any liens, licenses, pledges, charges, encumbrances, adverse
rights or claims and security interests whatsoever.

 

2



--------------------------------------------------------------------------------

“Prohibited Investor” has the meaning set forth in Section 3.01(E)(8).

“Purchase Price” has the meaning set forth in Section 2.01.

“Purchased Shares” has the meaning set forth in Section 2.01.

“Purchaser” has the meaning set forth in the introductory paragraph to this
Agreement.

“Regulatory Event” means, with respect to the Company, that (i) the Federal
Deposit Insurance Corporation or any other applicable Governmental Entity shall
have been appointed as conservator or receiver for the Company or any
Subsidiary; (ii) the Company or any Subsidiary shall have been considered in
“troubled condition” for the purposes of 12 U.S.C. Sec. 1831i or any regulation
promulgated thereunder; (iii) the Company or any Subsidiary shall qualify as
“Undercapitalized,” “Significantly Undercapitalized,” or “Critically
Undercapitalized” as those terms are defined in 12 U.S.C. Sec. 1831o or other
applicable Law; or (iv) the Company or any Subsidiary shall have become subject
to any formal or informal regulatory action requiring the Company or any
Subsidiary to materially improve its capital, liquidity or safety and soundness.

“Rule 144” means Rule 144 under the Securities Act.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Securities Purchase” has the meaning set forth in the recitals in this
Agreement.

“Seller” has the meaning set forth in the introductory paragraph to this
Agreement.

“Shares” has the meaning set forth in the recitals to this Agreement.

“Subscription Agreement” has the meaning set forth in the recitals in this
Agreement.

“Subsidiary” means, with respect to any person, any bank, corporation,
partnership, joint venture, limited liability company or other organization,
whether incorporated or unincorporated, (i) of which such person or a subsidiary
of such person is a general partner or managing member or (ii) at least a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity is directly or
indirectly owned by such person and/or one or more subsidiaries thereof.

“Transaction Documents” has the meaning given such term in the Exchange
Agreement.

1.02. Interpretation. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section
references are to this Agreement unless otherwise specified. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The term “person” as
used in this Agreement shall mean any individual, corporation, limited liability
company, limited or general partnership, joint venture, government or any agency
or political subdivision thereof, or any other entity or any group (as defined
in Section 13(d)(3) of the

 

3



--------------------------------------------------------------------------------

Exchange Act) comprised of two or more of the foregoing. The table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. In
this Agreement, all references to “dollars” or “$” are to United States dollars.
This Agreement and any documents or instruments delivered pursuant hereto or in
connection herewith shall be construed without regard to the identity of the
person who drafted the various provisions of the same. Each and every provision
of this Agreement and such other documents and instruments shall be construed as
though all of the parties participated equally in the drafting of the same.
Consequently, the parties acknowledge and agree that any rule of construction
that a document is to be construed against the drafting party shall not be
applicable either to this Agreement or such other documents and instruments.

1.03. Changes Affecting the Shares. In the event the Company at any time or from
time to time prior to the Closing effects a stock dividend, stock split, reverse
stock split, combination, reclassification or similar transaction, concurrently
with the effectiveness of such stock dividend, stock split, reverse stock split,
combination, reclassification or other similar transaction, each per share
amount and per share price set forth in the Transaction Documents (including
with respect to the number of Shares being purchased hereunder or under any
other Transaction Document and including the $2.00 per share purchase or
exchange price set forth in any of the Transaction Documents) shall be
proportionally adjusted; provided that nothing in this Section 1.03 shall be
construed to permit the Company to take any action otherwise prohibited or
restricted by any of the Transaction Documents.

 

II THE SECURITIES PURCHASE.

2.01. Purchase and Sale of the Shares. Subject to, and on the terms and
conditions of, this Agreement, effective at the Closing, the Purchaser will
purchase from the Seller, and the Seller will sell, transfer, convey, assign and
deliver to the Purchaser, [—] Shares at a purchase price of $2.00 per Share (the
“Purchased Shares”), free and clear of all Liens. The aggregate purchase price
for the Purchased Shares shall be an amount in cash equal to $[—] (the “Purchase
Price”).

2.02. Closing of the Securities Purchase.

(A) Subject to Article V, the closing of the Securities Purchase (the “Closing”)
shall be held (1) immediately following the closing of the Exchange or (2) at
such other time or date that is agreed to in writing by the Seller and the
Purchaser (the date on which the Closing occurs, the “Closing Date”). The
Closing shall be held at the same location as the closing of the Exchange or at
such other place as the Seller and the Purchaser shall mutually agree in
writing.

(B) At the Closing, or simultaneously therewith, the following shall occur:

(1) the Seller will cause to be delivered to the Purchaser certificates for the
Purchased Shares, duly endorsed in blank or accompanied by stock powers duly
endorsed in blank or other required instruments of transfer; and

(2) the Purchaser will cause to be paid the aggregate Purchase Price to the
Seller, by wire transfer in immediately available funds, to an escrow account
designated in writing by the Seller to the Purchaser, such designation to be
made not later than two Business Days prior to the Closing Date.

 

4



--------------------------------------------------------------------------------

III REPRESENTATIONS AND WARRANTIES.

3.01. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Seller as follows:

(A) Existence and Power. The Purchaser is duly organized and validly existing as
a [—] under the laws of [—] and has all requisite power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated by
this Agreement.

(B) Authorization. The execution and delivery of this Agreement, and the
consummation by the Purchaser of the transactions contemplated hereby, have been
duly and validly approved by all necessary corporate or other applicable action
of the Purchaser, and no other corporate, shareholder or other proceedings on
the part of the Purchaser are necessary to approve this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by the Purchaser, and (assuming the due
authorization, execution and delivery of this Agreement by the Seller) this
Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except as
enforcement may be limited by general principles of equity whether applied in a
court of law or a court of equity and by bankruptcy, insolvency and similar laws
affecting creditors’ rights and remedies generally.

(C) Non-Contravention. Neither the execution and delivery of this Agreement nor
the consummation by the Purchaser of the transactions contemplated hereby will
violate any provision of the charter or bylaws or similar governing documents of
the Purchaser or, assuming that the consents, approvals, filings and
registrations referred to in Section 3.01(D) are received or made (as
applicable), applicable Law.

(D) Consents and Approvals. No consents or approvals of, or filings or
registrations with, any Governmental Entity or of or with any other third party
by and on behalf of the Purchaser are necessary in connection with the execution
and delivery by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated hereby, except for such filings,
consents and approvals that have been made or obtained or will be made or
obtained prior to Closing.

(E) Securities Matters.

(1) The Purchaser is either (i) an “accredited investor” as defined in Rule 501
under the Securities Act with total assets in excess of $25,000,000 or (ii) a
“qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act. The Purchased Shares are being acquired by the Purchaser for its
own account and without a view to the public distribution or sale of such
Shares.

 

5



--------------------------------------------------------------------------------

(2) The Purchaser understands that (i) the Purchased Shares are being sold in a
transaction not involving any public offering within the meaning of the
Securities Act, and accordingly, such Shares are “restricted securities” within
the meaning of Rule 144; (ii) such Shares have not been and will not be
registered under the Securities Act; (iii) if, prior to the expiration of the
holding period specified in Rule 144, it decides to offer, resell, pledge or
otherwise transfer such Shares, such Shares may be offered, resold, pledged or
transferred only (a) in compliance with Rule 144 or otherwise pursuant to an
exemption from registration under the Securities Act or (b) to the Company or
one of its Subsidiaries, in each case in accordance with any applicable
securities laws of any state of the United States; and (iv) the Purchaser will,
and each subsequent holder is required to, provide the Company and its transfer
agent with such certificates and other information as they may reasonably
require to confirm that the transfer complies with the foregoing restrictions.

(3) The Purchaser understands that none of the Seller or the Company is making
any representation as to the availability of Rule 144 or Rule 144A under the
Securities Act for the offer, resale, pledge or transfer of any Shares, or that
any Shares purchased by the Purchaser will ever be able to be sold.

(4) The Purchaser understands that the Purchased Shares will, until the
expiration of the applicable holding period set forth in Rule 144, unless sold
in compliance with Rule 144, bear a legend to substantially the following
effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD, OFFERED,
PLEDGED OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT RELATING
THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.”

(5) The Purchaser acknowledges and agrees that it (i) is a sophisticated
investor; (ii) does not require the assistance of an investment advisor or other
purchaser representative to purchase the Purchased Shares; (iii) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Purchased
Shares; (iv) has the ability to bear the economic risks of its prospective
investment for an indefinite period of time; (v) can afford the complete loss of
such investment; and (vi) recognizes that the investment in the Purchased Shares
involves substantial risk.

 

6



--------------------------------------------------------------------------------

(6) The Purchaser understands that the Seller may have access to information
about the Company that is not generally available to the public, and
acknowledges and agrees that, to the extent the Seller has any such information,
such information need not (and shall not) be provided to the Purchaser by the
Seller. The Purchaser further understands that the Seller is a federal agency
and that the Purchaser’s ability to bring a claim against the Seller under the
federal securities laws may be limited.

(7) The Purchaser acknowledges that it is not relying on any advice or
recommendation from the Seller or the Company, or any investigation or
examination that the Seller may have conducted, with respect to the Shares or
the Company, and the Seller has not made any representation, warranty or
covenant, express or implied, to it with respect thereto and the Seller shall
not have any liability to it with respect thereto.

(8) Neither the Purchaser nor any person or entity controlling, controlled by or
under common control with it, nor any person or entity having a beneficial
interest in it, nor, to the knowledge of the Purchaser, any director, officer,
agent, employee or Affiliate thereof: (i) is a person or entity listed in the
annex to Executive Order No. 13224 (2001) issued by the President of the United
States (Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism); (ii) is named on
the List of Specially Designated Nationals and Blocked Persons maintained by the
U.S. Office of Foreign Assets Control (OFAC); (iii) is a Designated National
other than an “unblocked national” as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515; (iv) is a non-U.S. shell bank (as set forth in
Section 313 of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT
Act)) or is providing banking services indirectly to a non-U.S. shell bank;
(v) is a senior non-U.S. political figure or an immediate family member or close
associate of such figure or an entity owned or controlled by such a figure;
(vi) is a person with whom a U.S. citizen or entity is prohibited from
transacting business, whether such prohibition arises under U.S. law,
regulation, executive order, anti-money laundering, antiterrorist, financial
institution and asset control laws, regulations, rules or orders, or as a result
of any list published by the U.S. Department of Commerce, the U.S. Department of
Treasury, or the U.S. Department of State, including any agency or office
thereof; (vii) is a person who has funded or supported terrorism or a suspected
terrorist organization or who has engaged in, or derived funds from, activities
that relate to the laundering of the proceeds of illegal activity; or (viii) is
a person or entity that would cause the Company to violate any Law (including
bank or other financial institution regulatory laws, regulations or orders) to
which the Company is subject by reason of such person’s or entity’s purchase of
the Purchased Shares (categories (i) through (viii), each, a “Prohibited
Investor”).

 

7



--------------------------------------------------------------------------------

(9) The Purchaser has met and will continue to meet all of its obligations under
the Bank Secrecy Act, as amended (31 U.S.C. Section 5311 et seq.) and its
implementing regulations, if applicable.

(10) The funds used to purchase the Purchased Shares were legally derived from
legitimate sources and not from any Prohibited Investor.

(F) Availability of Funds. Purchaser has, and will have as of the Closing,
sufficient funds available to consummate the transactions contemplated
hereunder.

 

IV COVENANTS.

4.01. Forbearances of the Seller. From the date hereof until the Closing,
without the prior written consent of the Purchaser, the Seller will not:

(A) directly or indirectly transfer, sell, assign, distribute, exchange, pledge,
hypothecate, mortgage, encumber or otherwise dispose of, or engage in or enter
into any hedging transactions with respect to, any of the Purchased Shares or
any portion thereof or interest therein (other than pursuant to the Securities
Purchase); or

(B) agree, commit to or enter into any agreement to take any of the actions
referred to in Section 4.01(A).

Notwithstanding the foregoing, the Seller may undertake any of the actions set
forth in Section 4.01(A) with an Affiliate of the Seller so long as this
Agreement is assigned to such Affiliate in accordance with Section 7.07 of this
Agreement. For the avoidance of doubt, until the Closing, except as expressly
set forth in this Section 4.01, the Seller shall continue to be able to exercise
all rights and privileges with respect to the Purchased Shares.

4.02. Further Action. Each of the Seller, the Purchaser and the Company
(A) shall each execute and deliver, or shall cause to be executed and delivered,
such documents and other instruments and shall take, or shall cause to be taken,
such further action as may be reasonably necessary to carry out the provisions
of this Agreement and give effect to the transactions contemplated by this
Agreement, and (B) shall refrain from taking any actions that could reasonably
be expected to impair, delay or impede the Closing or the consummation of the
transactions contemplated by this Agreement.

4.03. Subscription Agreement. The Purchaser will not agree to any amendment,
waiver or modification of the Subscription Agreement (other than corrections of
obvious errors, if any, or other ministerial amendments) without the prior
written consent of the Seller, in each case to the extent such amendment, waiver
or modification is adverse to the Seller’s interests under this Agreement.

 

V CONDITIONS TO THE CLOSING.

5.01. Conditions to Each Party’s Obligations. The respective obligations of each
of the Purchaser and the Seller to consummate the Securities Purchase are
subject to the fulfillment, or written waiver by the Purchaser and the Seller,
prior to the Closing, of each of the following conditions:

(A) Closing of the Exchange. The closing of the Exchange shall have occurred
prior to the Closing.

 

8



--------------------------------------------------------------------------------

(B) Regulatory Approvals. All regulatory approvals required to consummate the
Securities Purchase shall have been obtained and shall remain in full force and
effect and all statutory waiting periods in respect thereof shall have expired
or been terminated.

(C) No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other legal restraint
or prohibition preventing the consummation of the Securities Purchase shall be
in effect. No Law shall have been enacted, entered, promulgated or enforced by
any Governmental Entity which prohibits or makes illegal the consummation of the
Securities Purchase.

5.02. Condition to Obligations of the Seller. The obligation of the Seller to
consummate the Securities Purchase is also subject to the fulfillment, or
written waiver by the Seller, prior to the Closing, of the following conditions:

(A) Other Events. None of the following shall have occurred with respect to the
Company or any of its Subsidiaries:

(1) the Company or any of its Subsidiaries shall have (a) dissolved (other than
pursuant to a consolidation, amalgamation or merger); (b) become insolvent or
unable to pay its debts or failed or admitted in writing its inability generally
to pay its debts as they become due; (c) made a general assignment, arrangement
or composition with or for the benefit of its creditors; (d) instituted or have
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition shall have been presented
for its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition shall
have resulted in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation; (e) had
a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger); (f) sought or
shall have become subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (g) had a secured party take
possession of all or substantially all its assets or had a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets; (h) caused or shall have been
subject to any event with respect to it which, under the applicable laws of any
jurisdiction, had an analogous effect to any of the events specified in clauses
(a) to (g) (inclusive); or (i) taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts;

 

9



--------------------------------------------------------------------------------

(2) a Governmental Entity in any jurisdiction shall have (a) commenced an action
or proceeding against the Company or any of its Subsidiaries; or (b) issued or
entered a temporary restraining order, preliminary or permanent injunction or
other order applicable to the Company or any of its Subsidiaries, which in the
case of (a) and (b) shall have had or shall be reasonably expected to have a
Company Material Adverse Effect;

(3) any fact, circumstance, event, change, occurrence, condition or development
shall have occurred that, individually or in the aggregate, shall have had or
shall be reasonably likely to have a Company Material Adverse Effect; or

(4) any Regulatory Event not otherwise existing on the date hereof.

(B) Representations and Warranties of the Purchaser. The representations and
warranties set forth in Article III of this Agreement shall be true and correct
in all material respects as though made on and as of the Closing Date.

(C) Performance Obligations. The Purchaser shall have performed in all respects
all obligations required to be performed by it under this Agreement at or prior
to the Closing.

(D) Closing Certificate. The Purchaser shall deliver to the Seller a
certificate, dated the Closing Date, signed on behalf of the Purchaser by a
senior executive officer thereof certifying to the effect that the conditions
precedent to the Closing set forth in Section 5.01 and Section 5.02 have been
satisfied.

 

VI TERMINATION.

6.01. Termination Events.

(A) This Agreement may be terminated at any time prior to the Closing:

(1) by mutual written agreement of the Purchaser and the Seller; or

(2) by the Seller, upon written notice to the Purchaser, in the event that the
Closing Date does not occur on or before December 31, 2013 or such later date,
if any, as Seller shall agree to in writing; provided, however, that the right
to terminate this Agreement pursuant to this Section 6.01(A)(2) shall not be
available if Seller’s failure to fulfill any obligation under this Agreement
shall have been the cause of, or shall have resulted in, the failure of the
Closing Date to occur on or prior to such date.

(B) This Agreement shall automatically terminate upon the termination of the
Exchange Agreement in accordance with its terms.

6.02. Effect of Termination. In the event of termination of this Agreement as
provided in Section 6.01, this Agreement shall forthwith become void and have no
effect, and none of the Seller, the Purchaser, any affiliates of the Purchaser
or any officers or directors of the Purchaser

 

10



--------------------------------------------------------------------------------

or any of its affiliates shall have any liability of any nature whatsoever
hereunder, or in connection with the transactions contemplated hereby, except
that this Section 6.02 and Sections 7.03, 7.04, 7.05 and 7.06 shall survive any
termination of this Agreement.

 

VII MISCELLANEOUS.

7.01. Waiver; Amendment. Any provision of this Agreement may be waived, amended
or modified at any time by an agreement in writing signed by each of the Seller,
the Purchaser and the Company. Neither any failure nor any delay by any party in
exercising any right, power or privilege under this Agreement or any of the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege.

7.02. Counterparts. This Agreement may be executed by facsimile or other
electronic means and in counterparts, all of which shall be considered an
original and one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

7.03. Governing Law; Choice of Forum; Waiver of Jury Trial.

(A) This Agreement and any claim, controversy or dispute arising under or
related to this Agreement, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties shall be
enforced, governed, and construed in all respects (whether in contract or in
tort) in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State. Each of the parties hereto agrees (a) to submit to the
exclusive jurisdictions and venue of the United States District Court of the
District of Columbia and the United States Court of Federal Claims for any and
all civil actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby, and (b) that notice may be
served upon (i) the Purchaser at the address and in the manner set forth for
notices to the Purchaser in Section 7.05 and (ii) the Seller at the address and
in the manner set forth for notices to the Seller in Section 7.05, but otherwise
in accordance with federal law.

(B) To the extent permitted by applicable Law, each of the parties hereto hereby
unconditionally waives trial by jury in any civil legal action or proceeding
relating to this Agreement or the transactions contemplated hereby.

7.04. Expenses. If requested by the Seller, the Company shall pay all reasonable
out of pocket and documented costs and expenses associated with this Agreement
and the transactions contemplated by this Agreement, including, but not limited
to, the reasonable fees, disbursements and other charges of the Sellers’s legal
counsel and financial advisors.

 

11



--------------------------------------------------------------------------------

7.05. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given on the date of delivery if delivered
personally or telecopied (upon telephonic confirmation of receipt), on the first
Business Day following the date of dispatch if delivered by a recognized next
day courier service, or on the third Business Day following the date of mailing
if delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice:

If to the Purchaser to:

[—]

[—]

[—]

Attention: [—]

Telephone: [—]

Fax: [—]

With a copy to:

[—]

[—]

[—]

Attention: [—]

Telephone: [—]

Fax: [—]

If to the Seller to:

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Facsimile: (202) 927-9225

Attention: Chief Counsel Office of Financial Stability

With a copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attention: William P. Mills

Telephone: (212) 504-6000

Facsimile: (212) 504-6666

 

12



--------------------------------------------------------------------------------

If to the Company:

Monarch Community Bancorp, Inc.

375 North Willowbrook Road

Coldwater, Michigan 49036

Attention: Richard J. DeVries, President & CEO

Telephone: (517) 279-3978

Facsimile: (517) 279-0221

With a copy to:

Howard & Howard Attorneys PLLC

200 South Michigan Avenue, Suite 1100

Chicago, Illinois 60604

Attention: Joseph B. Hemker, Esq.

Telephone: (312) 456-3444 Facsimile: (312) 939-5617

7.06. Entire Understanding; No Third Party Beneficiaries. This Agreement
(together with the documents, agreements and instruments referred to herein)
represents the entire understanding of the parties with respect to the subject
matter hereof and supersedes any and all other oral or written agreements
heretofore made with respect to the subject matter hereof. Nothing in this
Agreement, expressed or implied, is intended to confer upon any person, other
than the parties hereto, any rights or remedies hereunder.

7.07. Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by any party
hereto without the prior written consent of the other party, and any attempt to
assign any right, remedy, obligation or liability hereunder without such consent
shall be null and void; provided, however, that the Seller may assign this
Agreement to an Affiliate of the Seller. If the Seller assigns this Agreement to
an Affiliate, the Seller shall be relieved of its obligations and liabilities
under this Agreement but (i) all rights, remedies, obligations and liabilities
of the Seller hereunder shall continue and be enforceable by and against and
assumed by such Affiliate, (ii) the Purchaser’s obligations and liabilities
hereunder shall continue to be outstanding and (iii) all references to the
Seller herein shall be deemed to be references to such Affiliate. The Seller
will give the Purchaser notice of any such assignment; provided, that the
failure to provide such notice shall not void any such assignment.

7.08. Severability. Any term or provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid, illegal or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid, illegal or
unenforceable the remaining terms and provisions of this Agreement. or affecting
the validity, legality or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, and if any provision of this Agreement
is determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner materially adverse to any party or its shareholders.
Upon any such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

[Remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[—] By:  

 

  Name:   Title:

 

UNITED STATES DEPARTMENT OF THE TREASURY By:  

 

  Name: Timothy G. Massad   Title: Assistant Secretary for Financial Stability

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

For the purposes of Section 4.02, Section 7.01 and Section 7.04 of this
Agreement:

 

MONARCH COMMUNITY BANCORP, INC. By:  

 

  Name:   Richard J. DeVries   Title:   President & CEO

[Signature Page to Securities Purchase Agreement]